Citation Nr: 1524949	
Decision Date: 06/10/15    Archive Date: 06/19/15

DOCKET NO.  13-16 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

1.  Entitlement to a disability rating in excess of 30 percent for actinic keratosis with residual scarring from basal cell and squamous cell carcinomas (skin disability).

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU) prior to November 6, 2013.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel 


INTRODUCTION

The Veteran had active service from June 1949 to June 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the VA regional office (RO) in North Little Rock, Arkansas.

These matters were before the Board in September 2014, at which time it was remanded for additional development.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  As will be discussed below, the Board finds there was substantial compliance with the Board's directives.  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans' Claims (the Court) held that a TDIU claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  The Court further held that when evidence of unemployability is submitted during the pendency of a claim for an increased evaluation, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  During the pendency of the appeal the Veteran raised the matter of unemployability due to the service-connected disabilities.  As such, a TDIU claim has been recognized as part and parcel of the increased rating appeal and it is for appellate consideration.  Accordingly, the issues for Board consideration are as listed on the title page of this decision.

The issue of entitlement to TDIU is REMANDED to the RO/AMC and is addressed in the REMAND section of this decision.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  For the period prior to July 2, 2014, the Veteran's actinic keratosis of the head, face, and neck, was manifested by four characteristics of disfigurement.

2.  For the period beginning July 2, 2014, the Veteran's actinic keratosis of the head, face, and neck, was manifested by, at most, two characteristics of disfigurement.


CONCLUSIONS OF LAW

1.  For the period prior to July 2, 2014, the criteria for a rating of 50 percent, but no higher, for actinic keratosis and residual scarring have been met.  38 U.S.C.A. §§ 1155 , 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.118, Diagnostic Codes 7800-7805, 7819 (2014).

2.  For the period beginning July 2, 2014, the criteria for a rating in excess of 30 percent for actinic keratosis and residual scarring have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.118, Diagnostic Codes 7800-7805, 7819 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As required by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist Veterans in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159(b) (2014).  Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In Pelegrini v. Principi, the Court held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide.  18 Vet. App. 112, 120-21 (2004). 

In an April 2010 letter, VA satisfied its duty to notify the Veteran.  Specifically, the letter notified the Veteran of the information and evidence necessary to substantiate the claim; information and evidence that the VA would seek to provide; information and evidence that the Veteran was expected to provide; and about the process by which disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA has satisfied its duty pursuant to 38 U.S.C.A § 5103A (West 2014) and 38 C.F.R. § 3.159(c) (2014) to assist the Veteran.  The Veteran's VA and private treatment records are of record.  The Board acknowledges that the July 2014 VA examiner noted that the Veteran's most recent treatment from his private dermatologist was in May 2014.  The most recent records request response from Russell Dermatology was received February 2014.  As such, it does not contain the May 2014 treatment record.  Nevertheless, the Board finds that a remand to obtain the outstanding treatment record is not necessary.  The rating criteria for the Veteran's service-connected actinic keratosis with residual scarring is quantitive and nature and the July 2014 examination report assessed any disfigurement, scars, or impairment stemming from the Veteran's May 2014 treatment.  Moreover, at the July 2014 hearing, the VLJ held the record open for 60 days to allow the Veteran to obtain and submit any additional medical evidence he desired from his private dermatologist.  The Veteran did not do so.  As the Veteran has been given ample opportunity to submit additional private treatment records and has not done so, and the quantitative effects of the May 2014 treatment are encompassed within the July 2014 examination report, a remand to obtain the outstanding May 2014 treatment record is not warranted.  

During the applicable appeal period, VA provided the Veteran with VA examinations in September 2011 and July 2014.  The examination reports reflect that the VA examiners reviewed the Veteran's claim file, conducted an appropriate examination, and provided sufficient information to evaluate the Veteran's disability.  The Board finds that the VA examination reports are adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

As noted above, the Veteran was afforded a hearing before the undersigned VLJ.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) (2014) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  At the hearing, the Veteran was assisted by an accredited representative from the American Legion.  The Veteran and his representative demonstrated actual knowledge of the elements necessary to substantiate his claim for an increased rating.  Specifically, the representative noted that the applicable Rating Criteria for the Veteran's service-connected actinic keratosis was quantitive in nature and as such, neither he nor the Veteran wished present additional testimony.  In closing, the representative requested that the record be held open for 60 days to allow the Veteran to submit additional medical evidence.  The VLJ granted that request.  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) (2014).

Based on the foregoing, the Board finds that VA has satisfied its duties to notify and assist under the governing law and regulation.  The Board will therefore review the merits of the Veteran's claim, de novo.  

Analysis 

The Veteran contends that his skin disability has worsened and that a rating in excess of 30 percent is warranted.  

Disability ratings are assigned, under a schedule for rating disabilities, based on a comparison of the symptoms found to the criteria in the rating schedule.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2014).  Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the ratings schedule.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).

The primary concern in a claim for an increased evaluation is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability following an initial award of service connection for this disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  Additionally, a staged rating is warranted if the evidence demonstrates distinct periods in which a service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal.

The Veteran's actinic keratosis with residual scarring from basal cell and squamous cell carcinomas is evaluated under 38 C.F.R. § 4.118, Diagnostic Codes 7819-7800.

Diagnostic Code 7819 provides that benign skin neoplasms are rated as disfigurement of the head, face, or neck (Diagnostic Code 7800); scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 7805); or impairment of function.  38 C.F.R. § 4.118, Diagnostic Code 7819 (2014).
In pertinent part, under Code 7800, a 30 percent rating is warranted for disfiguring scars of the head, face or neck with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7800 (2014).  A 50 percent rating is warranted for percent rating is warranted for disfiguring scars of the head, face or neck with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four or five characteristics of disfigurement.  Id.  A 80 percent rating is warranted for disfiguring scars of the head, face or neck with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement.  Id.

Under Note (1), the 8 characteristics of disfigurement for purposes of evaluation under 38 C.F.R. § 4.118, Diagnostic Code 7800 are as follows: a scar 5 or more inches (13 or more centimeters (cm.)) in length; a scar at least one-quarter inch (0.6 cm.) wide at widest part; surface contour of scar elevated or depressed on palpation; scar adherent to underlying tissue; skin hypo-or hyper-pigmented in an area exceeding six square inches (39 sq. cm.); skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.); and skin indurated and inflexible in an area exceeding six square inches (39 sq. cm.).

Under Note (5), the rating criteria clarifies that the characteristics of disfigurement may be caused by one scar or multiple scars and need not be caused by a single scar in order to assign that evaluation.

With regard to potentially applicable diagnostic codes, Diagnostic Code 7801 provides ratings for scars, other than the head, face, or neck, which are deep and nonlinear.  38 C.F.R. § 4.118, Diagnostic Code 7801 (2014).  Such scars in an area or areas exceeding 6 square inches (39 sq. cm.) are rated 10 percent disabling.  Id.  Scars in an area or areas exceeding 12 square inches (77 sq. cm.) are rated 20 percent disabling.  Id.  Scars in an area or areas exceeding 72 square inches (465 sq. cm.) are rated 30 percent disabling.  Id.  Scars in an area or areas exceeding 144 square inches (929 sq.cm.) are rated 40 percent disabling.  Id.  

Diagnostic Code 7802, burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are superficial and nonlinear in an area or areas of 144 square inches (929 sq. cm.) or greater warrant a 10 percent evaluation.  Per Note (1), a superficial scar is one not associated with underlying soft tissue damage.  Per note (2) if multiple qualifying scars are present, a separate evaluation is assigned for each affected extremity based on the total area of the qualifying scars that affect that extremity, which are then combined into one rating under Diagnostic Code 7802.  38 C.F.R. § 4.118 (2014).

Diagnostic Code 7804 rates scars which are unstable or painful.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2014).  One or two scars that are unstable or painful on examination warrant a 10 percent rating.  Id.  A 20 percent rating requires three or four scars that are unstable or painful.  Id.  A 30 percent rating requires five or more scars that are unstable or painful.  Id.  Per Note (1), an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Id.  

Diagnostic Code 7805 provides that other effects of scars, note considered under Diagnostic Codes 7800-7804, are to be rated under another appropriate diagnostic code.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2014).  

With regard to the relevant evidence, a June 2009 VA treatment record noted that the Veteran had a history of squamous cell carcinomas, basal cell carcinomas, and actinic keratoses for which the Veteran received private dermatological treatment. 

Private dermatology records from Russell Dermatology dated June 2009 through June 2013, indicated that the Veteran underwent regular monitoring and removal of his actinic keratoses and carcinomas.  The Veteran repeatedly noted that the "spots" occasionally bled, but were not painful or itchy.

The Veteran was provided a VA examination in September 2011.  The examiner noted the Veteran's assertion that his actinic keratoses had continued to worsen and been persistent since his previous examination and that he continued to receive private treatment, including treatment with cryotherapy.  Upon physical examination, the Veteran had numerous hyperkeratotic, erythematous papules with frank dermatoheliosis underlying.  The examiner noted that the majority of these papules were over the Veteran's face, ears, and to a lesser extent, the lateral aspects of his neck.  The examiner noted that there were 3-4 papules over both arms bilaterally.  The Veteran had scars over the face that were uniform in appearance and consisted of mildly depressed skin with a slight shiny appearance and hypopigmentation.  Minimal atrophy was noted.  The examiner opined that these scars had no underlying defect in any of these lesions, were not hypertrophic, did not extend above the normal skin contour, nor did any of the scars extend over joint surfaces or cause limitation of motion.  There was no telangiectasias present, the scars were not fixed to the Veteran's underlying tissue, and were uniform in appearance. 

With regard to measurements and locations of the Veteran's scars, over his right forehead, there was an 18 millimeter (mm) by 13 mm lesion.  On his right cheek, there was a 10 mm by 12 mm lesion.  Anterior to that, was an 8 mm by 6 mm lesion.  On the left lateral aspect of the Veteran's neck, there was a 35 mm by 6 mm lesion.  On his left nose, there was a 6 mm circular lesion; closer to the nasal ala, there was a 4 mm circular lesion.  On his left temple, there were 3 lesions that were uniform in size, each measuring 10 mm with a circular appearance.  Over his forehead, in addition to the one that was previously described over the right forehead and over the mid to left forehead, there were 5 other scars, the most lateral of which was 7 mm by 6 mm.  Medial to that was a 3 mm by 4 mm scar.  Superior to that are 2 more scars, the lateral one was 7 mm by 8 mm and the medial one was 8 mm by 9 mm.  Superior to this, near the midline forehead was a 6 mm by 5mm scar.  The scars described above were in addition to the previously described erythematous, hyperkeratotic papules.  No other significant abnormalities were noted.  

The Veteran was assessed with numerous and diffuse actinic keratoses over the ears, lateral aspects of the neck, and face.  The Veteran also had extensive underlying dermatoheliosis (sun damage), which made it very difficult to delineate between areas of actinic keratoses and severe sun damage.  The anterior and posterior neck has significant sun damage with no frank actinic keratoses present today.  There were a few actinic keratoses over the Veteran's severely sun damaged arms.  The overall body surface area involved by actinic keratoses was 5 percent.  The overall exposed body surface area affected by actinic keratoses was 25 percent.  With regard to the Veteran's scars, the majority were secondary to previous skin cancer removals.  Some of the hypopigmented areas were from cryotherapy treatment of actinic keratoses.  However, the examiner stated that it was impossible to differentiate exactly which is which.  The overall exposed body surface area of the scars was 10 percent and the total body surface area of the scars was less than 5 percent.

In his June 2013 VA Form 9, the Veteran stated that his scarring had increased and would continue to increase from his dermatology surgeries.  

At his July 2014 VA examination, the Veteran described the development of numerous scaly lesions on the head, neck, and arms.  He reported he had been treated by his private physician with numerous rounds of cryotherapy, chemical peeling, and topical antineoplastic agents.  The diagnosis of actinic keratoses was confirmed.  The examiner noted that the Veteran's actinic keratoses and previously treated non-melanoma skin cancers had resulted in scarring or disfigurement of the head, face, or neck.  The Veteran had no systemic manifestations due to any skin diseases, denied treatment with oral or topical medications within the past 12 months, and denied any debilitating episodes in the past 12 months due to his skin condition.  The examiner opined that the Veteran's actinic keratoses total body surface area of exposed and unexposed skin was approximately 5-10 percent.  In the remarks section, the examiner noted that Veteran's lesions appeared stable and well healed and there was no observable functional impact because of his treatments.  The examiner stated that the Veteran was continuing to develop actinic keratoses, which was part of natural course for this condition and that the Veteran's private dermatologist treated new lesions as they arose. 
With regard to the disfigurement of the Veteran's head, face, and neck, it was noted that none of the Veteran's scars of the head, face, or neck were painful or unstable.  The examiner indicated that the Veteran's scars were too numerous to count.  The scars were linear and round scars from both surgical and cryotherapy treatment for the Veteran's non-melanoma skin cancers and actinic keratoses, most recently in May 2014.  The examiner opined that the approximate total area of scar tissue involved was 4 cm by 5 cm or 20 square cm.  The examiner indicated that the Veteran's scars involved disfigurement with surface contour depressed on palpation, but did not involve abnormal pigmentation or texture of the skin, or gross distortion or asymmetry of facial features or visible or palpable tissue loss, nor did any of the scars result in limitation of function or muscle or nerve damage.  In closing, the examiner noted that the Veteran's scars were all well healed and of no functional consequence.

After reviewing all the evidence of record, the Board finds that a 50 percent rating, but no higher, is warranted for the period prior to July 2, 2014, and thereafter a rating in excess of 30 percent is not warranted.

In the present case, the Veteran's skin disability predominately affects his face, neck, and head.  While the examiners noted 3-4 papules on his bilateral arms, no scarring was noted.  Accordingly, diagnostic codes 7801-7802 are not applicable.  Additionally, Diagnostic Code 7805 is not applicable because the evidence of record indicates that the Veteran's scars were well healed, did not limit motion, and had no functional consequence.

With regard to Diagnostic Code 7800, for the period prior to July 2, 2014, the evidence of record indicates that the Veteran's actinic keratosis with residual scarring from basal cell and squamous cell carcinomas was manifested by four characteristics of disfigurement.  Specifically, the Veteran had multiple scars with a width of at least .6 cm or 6 mm; he had multiple scars with surface contour that depressed on palpation, he had scars with abnormal skin texture, in the form of shinny and mildly atrophic skin, for a combined area exceeding 39 square cm; and hypo-pigmented scars for a combined area exceeding 39 square cm.  

The Board notes that the September 2011 examiner provided dimensions for each of the Veteran's scars, but did not calculate the total combined square area for his abnormal skin texture and hypopigmentation due to scarring.  Nevertheless, the Board finds that the examination report provided sufficient data and that calculating the combined area is a mathematical determination, not a medical one.  Accordingly, after calculating the area of the reported facial scarring, all of which were noted to have abnormal texture and pigmentation, the Board finds that a 50 percent rating is warranted for the period prior to July 2, 2014.  In the absence of visible or palpable tissue loss and either gross distortion or asymmetry of at least three features or paired features; or at least six characteristics of disfigurement, a rating in excess of 50 percent is not warranted.

For the period beginning to July 2, 2014, the evidence of record indicates that the Veteran's actinic keratosis with residual scarring from basal cell and squamous cell carcinomas was manifested by, at most, two characteristics of disfigurement.  Specifically, the July 2, 2014 examination report indicated that the Veteran's scars involved disfigurement with surface contour depressed on palpation, but did not involve abnormal pigmentation or texture of the skin, or gross distortion or asymmetry of facial features or visible or palpable tissue loss, limitation of function, or muscle or nerve damage.  The examiner stated that the Veteran's scars were too numerous to count and therefore did not provide specific measurements for each scar.  Given the lack of specific measurements in the July 2014 examination report and the number of scars that previously noted in the September 2011to be at least .6 cm in width, the Board will afford the Veteran the benefit and assume at least one such scar remained.  As the examiner found that the Veteran's scars were well healed, were not indurated and inflexible, and did not involve missing tissue, abnormal texture, or abnormal pigmentation, the evidence of record does not remotely suggest that more precise measures would result in a higher rating.  In the absence of visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired features; or more than three characteristics of disfigurement, a rating in excess of 30 percent is not warranted. 

Extraschedular Consideration

The Board has also considered whether the Veteran is entitled to referral for extraschedular consideration for his service-connected disabilities.  Thun v. Peake, 22 Vet. App. 111 (2008).  If there is an exceptional or unusual disability picture, the Board must consider whether the disability picture exhibits other factors such as, marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service.  38 C.F.R. § 3.321(b)(1) (2014).  

Here, the applicable rating criteria more than reasonably describe the Veteran's skin disability and symptomatology.  The Veteran has not submitted evidence indicating that his skin disability constitutes "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b) (2014).  The Veteran reported that he has skin lesions that require removal and that he had residual scarring from those removals.  Skin growths and scarring are clearly contemplated in the rating criteria and provided for in the assigned rating.  

Further, the Board observes that a higher schedular rating is available for the Veteran's skin disability with residual scarring.  However, the facts do not indicate that the Veteran's disability picture warrants higher ratings.  Thus, the Veteran's disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are adequate.  See Thun, 22 Vet. App. at 115.  As the rating criteria reasonably describe the Veteran's disability and symptomatology, it is not necessary to consider whether his disability causes marked interference with employment or periodic hospitalizations.  

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions


ORDER

For the period prior to July 2, 2014 a rating of 50 percent, but no higher, is granted. 

For the period beginning July 2, 2014, a rating in excess of 30 percent is denied.


REMAND

After review of the record, the Board finds that additional development is necessary prior to adjudication of the Veteran's TDIU claim.

The Veteran's claim for an increased rating decided above included an express request for a TDIU.  During the pendency of the appeal, the Veteran was granted entitlement to a TDIU effective November 6, 2013, the day he met the minimum schedular requirements under38 C.F.R. § 4.16(a)(2013).  In compliance with the Court's holding in Rice, and in light of the Board's decision above, which alters the Veteran's total combined rating, the AOJ must consider whether TDIU was warranted prior to November 6, 2013.

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran the appropriate VCAA notice pertaining to his claim for a TDIU rating prior to November 6, 2013.

2.  Obtain an opinion from a vocational specialist as to the functional effects that the Veteran's service connected disabilities had on his ability to secure or follow a substantially gainful occupation prior to November 6, 2013.  If the specialist determines that an in-person interview or examination is warranted, then once should be scheduled.  When offering the opinion, the examiner must not consider the effects of age or any non-service connected disabilities.

A complete rationale must be provided for any opinion offered.

3.  After undertaking that development and any other development deemed appropriate, adjudicate the issue of entitlement to a TDIU prior to November 6, 2013.  If the benefit remains denied, issue a Supplemental Statement of the Case (SSOC) and return the case to the Board after providing the Veteran and his representative the opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


